      Case 2:18-cv-00260-SMJ          ECF No. 14      filed 12/05/18     PageID.110 Page 1 of 2




 1

 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF WASHINGTON
                                        SPOKANE DIVISION
 8
 9   KYLE E. NORTH,                                        CASE NO. 2:18-CV-00260-SMJ
                                Plaintiff
10                                                         NOTICE OF SETTLEMENT
     vs.
11
     CITY OF PULLMAN POLICE
12   DEPARTMENT, DOUG ANDERSON, an
     individual, MICHAEL SONTGERATH, an
13   individual, GARY JENKINS, an individual and
     CHRISTIAN TENNANT, an individual.
14
15                              Defendants.

16
            NOTICE is hereby given that all claims against all parties in this action have been resolved.
17
     Any trials or other hearings in this matter may be stricken from the Court calendar. This notice is
18
     being filed with the consent of all parties.
19
            If an order dismissing all claims against all parties is not entered within 45 days after the
20
21   written notice of settlement is filed, or within 45 days after the scheduled trial date, whichever is

22   earlier, the case may be dismissed on the Clerk’s motion.

23   ///
24   ///
25
     ///
26
      NOTICE OF SETTLEMENT - 1                                       LAW OFFICES OF BRIAN H. KRIKORIAN PLLC
                                                                            MAILING: P.O. BOX 6905
                                                                          BELLEVUE, WASHINGTON 98008
                                                                                Telephone: (206) 596-2220

                                                                  OFFICE: 11900 N.E. 1ST STREET, SUITE 300, BUILDING G
                                                                            BELLEVUE, WASHINGTON 98005
     Case 2:18-cv-00260-SMJ    ECF No. 14    filed 12/05/18     PageID.111 Page 2 of 2




     Dated: December 5, 2018       LAW OFFICES OF BRIAN H. KRIKORIAN PLLC
 1

 2
 3
                                   By /s Brian H. Krikorian WSBA #27861
 4
                                   Ridgewood Corporate Square
 5                                 11900 N.E. 1st Street, Suite 300, Building G
                                   Bellevue, Washington 98005
 6                                 Telephone: 206-596-2220
                                   Fax: 206-629-9419
 7                                 bhkrik@bhklaw.com
                                   Co-Counsel for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
      -2                                                    LAW OFFICES OF BRIAN H. KRIKORIAN PLLC
                                                                   MAILING: P.O. BOX 6905
                                                                 BELLEVUE, WASHINGTON 98008
                                                                       Telephone: (206) 596-2220

                                                         OFFICE: 11900 N.E. 1ST STREET, SUITE 300, BUILDING G
                                                                   BELLEVUE, WASHINGTON 98005
